Citation Nr: 1019600	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied the 
Veteran's petition to reopen the previously denied claim for 
service connection for a lower back strain as new and 
material evidence had not been submitted.  

The Veteran testified before the undersigned at a May 2006 
hearing at the RO (Travel Board hearing).  A transcript of 
that hearing has been associated with his claims folder.

In December 2006, the Board granted the Veteran's petition to 
reopen the claim for service connection for a lower back 
disability and remanded the underlying claim for further 
development at that time.

In November 2008, the Board again remanded this matter for 
further development.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  Id.  In the present case, the 
Veteran submitted a March 2010 written statement (VA Form 21-
4138) in which he stated that he wished to withdraw the 
appeal for service connection for a lower back disability.  
Therefore, the Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


